\

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NOR'I`H CAROLINA

SOUTHERN DIVISION
Criminal No. 7: 1 6-CR-]23-1B0
Civil No. 7: l 8-CV-189-1BO 1
Antoine Gause, )
)
Petitioner, ) \
) .
v. ) ORDER
)
United States of America, )
)
Respondent. )

Ha\_ring examined petitionel*s motion pursuant to Rule 4(b) of the Rules Goveming § 2255
Proeeedings, the United States Attomey is DIRECTED to file an Answer pursuant to Rule 5, Rules
Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned -
§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (4|]) days"of the filing of this
order.

so 0RDERED. This g day of october, 2013.

TERRENCE W. BOYLE .
v C‘,I*III:`,Fd UNITED STATE DISTRICT JUDGE

